DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-14 are present and addressed below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority in parent Application No. 2016-219123 of JP, filed on 11/9/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
self-position estimator, obstacle detector, map generator in claim 1;
cleaning unit in claim 6;
shape acquisition part in claim 9;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claim 2 recites the limitation "an obstacle" in line 3.  As claim 1 already introduced limitation “an obstacle”, it is not known if these two instances of an obstacle" are the same or not.  In addition, subsequent recitations of “the obstacle”, such as line 5 of claim 5, are indefinite as to which instance of “an obstacle” they are referring to.
Claim 13 recites the limitation "the external operation".  It is not known if this is referring to the “an external operation” of claim 12 or not.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeki (US 2005/0022273).
Regarding claims 1 and 14, Maeki teaches:

a driving wheel for enabling the main casing to travel (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100); 
a self-position estimator for estimating a self-position (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;       figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0043] discuss determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100); 
an obstacle detector for detecting an obstacle outside the main casing (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   fig. 5 [0040]-[0047] discuss mapping information including obstacles senses by the cleaner 100); 
a map generator for generating a map indicating information on an area having been traveled by the main casing, based on detection of the obstacle by the obstacle detector and the self-position estimated by the self-position estimator during traveling of the main casing (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in 
a controller for controlling an operation of the driving wheel to make the main casing autonomously travel (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;    fig. 1 [0022-[0023] discuss controller 112), 
wherein the controller includes a traveling mode for controlling the operation of the driving wheel so as to make the main casing autonomously travel along a traveling route set based on the map, and determines whether or not to change the traveling route for next time based on the obstacle detected by the obstacle detector during the traveling mode  (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes).

Regarding claim 2, Maeki teaches:

wherein the controller determines whether or not to change the traveling route for next time based on the detection frequency stored by the memory;
(at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;    discuss new obstacles information is stored in memory 114,   [0055]-[0056] discuss “The cleaner calculates a new cleaning route if a new stationary obstacle is identified or if the existing stationary obstacle is not found in the previous location”, “For example, the cleaner initially categories all new obstacles that it encounters as "temporary." If the same obstacle is found at the same position for the past N (e.g., 5) cleaning operations, it is switched from "temporary" to "stationary."”)

Regarding claim 3, Maeki teaches:
wherein when the obstacle detector first detects the obstacle not shown on the map during the traveling mode, the controller does not change the traveling route for next time based on the obstacle (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles 

Regarding claim 4, Maeki teaches:
wherein as for an obstacle having a specified level or higher of the detection frequency stored by the memory during the traveling mode, the controller changes the traveling route for next time based on the obstacle (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;    discuss new obstacles information is stored in memory 114,   [0055]-[0056] discuss “The cleaner calculates a new cleaning route if a new stationary obstacle is identified or if the existing stationary obstacle is not found in the previous location”, “For example, the cleaner initially 

Regarding claim 5, Maeki teaches:
wherein the controller includes a map generation mode for controlling the operation of the driving wheel so as to make the main casing autonomously travel while the map generator is generating the map, and sets the traveling route for next time based on the obstacle detected by the obstacle detector but not shown on the map during the map generation mode (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;                        at least  fig. 5 [0041] discuss creating a map as the cleaner 100 moves around,    [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;    discuss new obstacles information is stored in memory 114,   [0055]-[0056] discuss “The cleaner calculates a new cleaning route if a new stationary obstacle is identified or if the existing stationary obstacle is not found in the previous location”, “For example, the cleaner initially categories all new obstacles that it encounters as "temporary." If the same obstacle is found at the same position for the past N (e.g., 5) cleaning operations, it is switched from "temporary" to "stationary."”,  “the cleaner continues using the existing cleaning route if only a temporary obstacle is identified”)


wherein when a position of an obstacle shown on the map and a position of the obstacle detected by the obstacle detector are different from each other during the traveling mode, the controller determines the obstacles as an identical obstacle if a distance between the positions is a specified distance or shorter (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;       [0041] discuss “As it moves about the room, the automatic cleaner 100 senses and memorizes the locations of the obstacles, e.g., a sofa 218, a bed 220, or a television 222, that it encounters (step 510)” , [0044] discuss “For example, a new obstacle is deemed to have been found if a previous obstacle, e.g., the sofa 218, is moved to a new location or removed entirely from the room”, indicating that if the sofa 218 is removed entirely from the room (i.e. a distance between the positions is more than a specified distance of the room size), then there is new obstacle, and  if the sofa 218 is not removed entirely from the room( i.e. a distance between the positions is shorter than a specified distance of the room size), then there is no new obstacle and sofa 218 is recognized to be the same as previously recognized);

Regarding claim 11, Maeki teaches:
wherein when the obstacle detector detects the obstacle not shown on the map, informing is performed (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, 

Regarding claim 12, Maeki teaches:
wherein the information on the detection frequency of the obstacle is enabled to be set upon an external operation (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;    discuss new obstacles information is stored in memory 114,   [0055]-[0056] discuss “The cleaner calculates a new cleaning route if a new stationary obstacle is identified or if the existing stationary obstacle is not found in the previous location”, “For example, the cleaner initially categories all new obstacles that it encounters as "temporary." If the same obstacle is found at the same position for the past N (e.g., 5) cleaning operations, it is switched from "temporary" to "stationary.”  A user may set N to be any suitable manner”);

Regarding claim 13, Maeki teaches:
wherein the information on the obstacle detected by the obstacle detector is deletable upon the external operation (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;    discuss new obstacles information is stored in memory 114,   [0055]-[0056] discuss “The cleaner calculates a new cleaning route if a new stationary obstacle is identified or if the existing stationary obstacle is not found in the previous location”, “For example, the cleaner initially categories all new obstacles that it encounters as "temporary." If the same obstacle is found at the same position for the past N (e.g., 5) cleaning operations, it is switched from "temporary" to "stationary.”  A user may set N to be any suitable manner”, indicating scenarios where the user sets N to be zero or null or empty);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeki (US 2005/0022273) as applied to claim 2 above, and further in view of Ferguson et al. (US 8,949,016).
Regarding claim 8, Maeki teaches:
wherein when a position of an obstacle shown on the map and a position of the obstacle detected by the obstacle detector are different from each other during the traveling mode, the controller determines the obstacles as an identical obstacle if a distance between the positions is a specified distance or shorter (at least fig. 1 [0022]-[0023] discuss housing, discuss wheels, discuss positional information, discuss sensor 108 to detect objects, fig. 2 [0024]-[0030] in particular at least [0025] discuss specify the position of the automated machine 100;   figs. 5-8 [0040]-[0057] discuss mapping information including obstacles senses by the cleaner 100, in particular [0041]-[0043] discuss mapping, determines new obstacles by moving around the edges of the new obstacles, [0049] discuss position of the cleaner is known at all times, and position of obstacle based on the position of the cleaner 100;      at least  fig. 5 [0042]-[0044] discuss while completing the cleaning route, finds new obstacles, and calculate new cleaning routes;       [0041] discuss “As it moves about the room, the automatic cleaner 100 senses and memorizes the locations of the obstacles, e.g., a sofa 218, a bed 220, or a television 222, that it encounters (step 510)” , [0044] discuss “For example, a new obstacle is deemed to have been found if a previous obstacle, e.g., the sofa 218, is moved to a new location or removed entirely from the room”, indicating that if the sofa 218 is removed entirely from the room (i.e. a distance between the positions is more than a specified distance of the room size), then there is new obstacle, and  if the sofa 218 is not removed entirely from the room( i.e. a distance between the positions is shorter than a specified distance of the room size), then there is no new obstacle and sofa 218 is recognized to be the same as previously recognized);
In addition and in the alternative, Ferguson et al. also teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Maeki wherein when a position of an obstacle shown on the map and a position of the obstacle detected by the obstacle detector are different from each other during the traveling mode, the controller determines the obstacles as an identical obstacle if a distance between the positions is a specified distance or shorter as taught by Ferguson et al. to determine whether the driving environment has changed.

Regarding claim 9, Maeki does not explicitly teach:
a shape acquisition part for acquiring shape information on the obstacle detected by the obstacle detector, 
wherein the controller determines whether or not the obstacle shown on the map and the obstacle detected by the obstacle detector are an identical obstacle, based on the shape information on the obstacle acquired by the shape acquisition part during the traveling mode;
However, Ferguson et al. teaches:
a shape acquisition part for acquiring shape information on the obstacle detected by the obstacle detector (at least fig. 7 col 13 line 8-25), 
wherein the controller determines whether or not the obstacle shown on the map and the obstacle detected by the obstacle detector are an identical obstacle, based on the shape information on the obstacle acquired by the shape acquisition part during the traveling mode (at least figs. 11A-12B col 16 line 50 to col 21 line 53 discuss “For example, where the estimated locations of the primary object types indicates a significant change in the current detected location from the previously stored location, then the autonomous driving computer system 106 may determine with a high degree of accuracy that the driving environment has changed. A significant change may be based on a difference threshold, such as where the change is greater than a predetermined difference, e.g., one centimeter, ten centimeters, one meter, and so forth”,  “The initial estimate may then be used to generate a set of possible estimates for the location of the object based on an offset distance (Block 1210). The offset distance may be predetermined and stored in the autonomous driving computer system 106. Moreover, the offset distance may be determined based on a difference distance between the detected object and its prior location identified in the detailed map information 136. For each estimate of the set of estimates, a likelihood value is determined. The likelihood value may indicate how likely the estimate is to be the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Maeki with a shape acquisition part for acquiring shape information on the obstacle detected by the obstacle detector, wherein the controller determines whether or not the obstacle shown on the map and the obstacle detected by the obstacle detector are an identical obstacle, based on the shape information on the obstacle acquired by the shape acquisition part during the traveling mode as taught by Ferguson et al. to determine whether the driving environment has changed.

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeki (US 2005/0022273) in view of Ferguson et al. (US 8,949,016) as applied to claim 9 above, and further in view of Takeda et al. (US 6,247,538).
Regarding claim 10, Maeki in view of Ferguson et al. does not explicitly teach:
a plurality of units of cameras for capturing images, wherein the shape acquisition part acquires a shape of the obstacle based on a parallax image of the images captured by the cameras;
However, Takeda et al. teaches:
plurality of units of cameras for capturing images, wherein the shape acquisition part acquires a shape of the obstacle based on a parallax image of the images captured by the cameras (at least figs. 1-5 col 4 line 1 col 5 line 60 to discuss cameras 7 and 8 and parallax in determining distance and shape/landform) for recognizing object (col 4 line 1 col 5 line 60);
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664